UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJanuary 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0 – 15535 LAKELAND INDUSTRIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3115216 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 701 Koehler Ave., Suite 7, Ronkonkoma, NY 11779 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number, including area code) (631) 981-9700 Securities registered pursuant to Section 12 (b) of the Act: Common Stock $0.01 Par Value (Title of Class) Name of Exchange on which listed - NASDAQ Securities registered pursuant to Section 12(g) of the Act: Not Applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this Chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, or a non- accelerated filer (as defined in Rule 12-b-2 of the Exchange Act). Large accelerated filer ⁯Accelerated FilerýNon-Accelerated Filer ⁯ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). YesoNo x As of July 31, 2006, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $57,041,653 based on the closing price of the common stock as reported on the National Association of Securities Dealers Automated Quotation System National Market System. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 12, 2007 Common Stock, $0.01 par value per share 5,521,824 1 Index DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Annual Report to Stockholders for the Fiscal Year Parts[I, II, and IV] Ended January 31, 2007 (Annual Report) Portions of the proxy statement for the annual meeting of stockholders to be held on June 20, 2007, are incorporated by reference into Part III. 2 LAKELAND INDUSTRIES, INC. INDEX TO ANNUAL REPORT ON FORM 10-K PART 1: Cautionary Statement regarding Forward-Looking Information Page Item 1 Business Overview 4 Industry Overview and Consolidation 5 Business Strategy 7 Our Competitive Strengths 8 Products 10 Quality Control 13 Marketing and Sales 13 Research and Development 13 Suppliers and Materials 14 Internal Audit 14 Competition 14 Seasonality 15 Patents and Trademarks 15 Employees 15 Environmental Matters 15 Available Information 15 Item 1A Risk Factors 16 Item 1B Unresolved Staff Comments 22 Item 2 Properties 22 Item 3 Legal Proceedings 24 Item 4 Submission of Matters to a Vote of Security Holders 24 PART II: Item 5 Market for the Registrant’s Common Stock and Related Stockholder Matters 24 Item 6 Selected Financial Data 27 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A Quantitative and Qualitative Disclosure about Market Risk 35 Item 8 Financial Statements and Supplementary Data 37 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 63 Item 9A Controls and Procedures 63 Item 9B Other Information 64 PART III: Performance Graph 65 Item 10 Directors and Executive Officers of the Registrant 66 Item 11 Executive Compensation 68 Item 12 Security Ownership of Certain Beneficial Owners and Management 68 Item 13 Certain Relationships and Related Transactions 68 Item 14 Principal Accounting Fees and Services 69 PART IV: Item 15 Exhibits, Financial Statement Schedules and Reports on Form 8-K 69 Signatures 73 Certification under Exchange Act Rules 13a – 14(b) and 15d- 14(b) 74 3 Index This Annual Report on Form 10-K contains forward-looking statements that are made pursuant to the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements involve risks, uncertainties and assumptions as described from time to time in registration statements, annual reports and other periodic reports and filings of the Company filed with the Securities and Exchange Commission.All statements, other than statements of historical facts, which address the Company’s expectations of sources of capital or which express the Company’s expectation for the future with respect to financial performance or operating strategies, can be identified as forward-looking statements.As a result, there can be no assurance that the Company’s future results will not be materially different from those described herein as “believed,” “anticipated,” “estimated” or “expected,” “may,” “will” or “should,” or other similar wordswhich reflect the current views of the Company with respect to future events.We caution readers that these forward-looking statements speak only as of the date hereof.The Company hereby expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any such statements to reflect any change in the Company’s expectations or any change in events, conditions or circumstances on which such statement is based. PART I Lakeland Industries, Inc. (the “Company” or “Lakeland,” “we,” “our,” or “us”) was incorporated in the State of Delaware in 1986.Our executive offices are located at 701 Koehler Avenue, Suite 7, Ronkonkoma, New York 11779, and our telephone number is (631) 981-9700.Our web site is located at www.lakeland.com.Information contained on our web site is not part of this report. ITEM 1.BUSINESS Overview We manufacture and sell a comprehensive line of safety garments and accessories for the industrial protective clothing market. Our products are sold by our in-house customer service group our regional sales managers and independent sales representatives to a network of over 800 safety and mill supply distributors. These distributors in turn supply end user industrial customers such as chemical/petrochemical, automobile, steel, glass, construction, smelting, munition plants, janitorial, pharmaceutical and high technology electronics manufacturers, as well as hospitals and laboratories. In addition, we supply federal, state and local governmental agencies and departments such as fire and police departments, airport crash rescue units, the Department of Defense, the Department of Homeland Security, and the Centers for Disease Control. In fiscal 2007, we had net sales of $100.2 million which represent a growth rate of 1.4% over our previous fiscal year. Our net sales attributable to customers outside the United States were $9.0 million, $10.3 million and $12.4 million, in fiscal 2005, fiscal 2006 and fiscal 2007, respectively. Our major product categories and their applications are described below: Limited Use/Disposable Protective Clothing. We manufacture a complete line of limited use/disposable protective garments offered in coveralls, lab coats, shirts, pants, hoods, aprons, sleeves and smocks. These garments are made from several non-woven fabrics, primarily Tyvek® and Tychem® (both DuPont manufactured fabrics) and also our proprietary fabrics Micromax and Micromax NS manufactured pursuant to customer order. These garments provide protection from low-risk contaminants or irritants, such as chemicals, pesticides, fertilizers, paint, grease and dust, and from limited exposure to hazardous waste and toxic chemicals, including acids, asbestos, lead and hydro-carbons (or PCBs) that pose health risks after exposure for long periods of time. Additional applications include protection from viruses and bacteria, such as AIDS, streptococcus, SARS and hepatitis, at hospitals, clinics and emergency rescue sites and use in clean room environments to prevent human contamination in the manufacturing processes. This is our largest product line. High-End Chemical Protective Suits. We manufacture heavy duty chemical suits made from TyChem® SL, TK and BR, and F, which are DuPont patented fabrics and Pyrolon CRFR. These suits are worn by individuals on hazardous material teams to provide protection from powerful, highly concentrated and hazardous or potentially lethal chemical and biological toxins, such as toxic wastes at Super Fund sites, toxic chemical spills or biological discharges, chemical or biological warfare weapons (such as saran gas, anthrax or ricin), and chemicals and petro-chemicals present during the cleaning of refineries and nuclear facilities. These suits can be used in conjunction with a fire protective shell that we manufacture to protect the user from both chemical and flash fire hazards. Homeland Security measures and government funding of personal protective equipment for first responders to terrorist threats 4 Index or attack have since September 11, 2001 resulted in increased demand for our high-end chemical suits and we believe demand for these suits will continue in the future as state and local Bioterrorism grants are spent. Fire Fighting and Heat Protective Apparel. We manufacture an extensive line of fire fighting and heat protective apparel for use by fire fighters and other individuals that work in extreme heat environments. Our branded fire fighting apparel Fyrepel™ is sold to local municipalities and industrial fire fighting teams. Our heat protective aluminized fire suits are manufactured from Nomex®, a fire and heat resistant material, and Kevlar®, a cut and heat resistant, high-strength, lightweight, flexible and durable material both produced by DuPont. This apparel is also used for maintenance of extreme high temperature equipment, such as coke ovens, kilns, glass furnaces, refinery installations and smelting plants, as well as for military and airport crash and rescue teams. Gloves and Arm Guards. We manufacture gloves and arm guards from Kevlar®, Spectra®, and Dyneema cut resistant fibers made by DuPont , Honeywell and DSM Corp. respectively as well as engineered composite yarns with Microgard antimicrobial for food service markets. Our gloves are used primarily in the automotive, glass, metal fabrication and food service industries to protect the wearer’s hand and arms from lacerations and heat without sacrificing manual dexterity or comfort. Reusable Woven Garments. We manufacture a line of reusable and washable woven garments that complement our fire fighting and heat protective apparel offerings and provide alternatives to our limited use/disposable protective clothing lines. Product lines include electrostatic dissipative apparel used in the automotive industry for control of static electricity in the manufacturing process, clean room apparel to prevent human contamination in the manufacturing processes, and flame resistant Nomex® and FR cotton coveralls used in chemical and petroleum plants and for wildland fire fighting and extrication suits for police and ambulance workers. High Visibility Clothing. In August 2005, we acquired the assets of Mifflin Valley, Inc. of Shillington, PA.Mifflin is a manufacturer of protective clothing specializing in safety and visibility, largely for the Emergency Services market, but also for the entire public safety and traffic control market.Mifflin’s high visibility products include flame retardant and reflective garments for the Fire Industry, Nomex clothing for utilities, and high visibility reflective outerwear for industrial uniforms and Departments of Transportation.Mifflin products are our strategic fit for our Woven and Fire Lines of garments and we expect higher than normal sales growth out of this subsidiary as our existing sales force starts promoting this new line. We believe we are one of the largest independent customers of DuPont’s Tyvek® and TyChem® apparel grade fabrics. We purchase Tyvek® and TyChem® under North American Trademark licensing agreements and other DuPont materials, such as Kevlar®, under international Trademark licensing agreements. While we have operated under these trademark agreements since 1995, we have been a significant customer of these DuPont materials since 1982. The trademark agreements require certain quality standards as a prerequisite for the use of DuPont trademarks and tradenames on the finished product manufactured by us. We believe this brand identification with DuPont and Tyvek® significantly benefits the marketing of our largest product line, as over the past 30 years Tyvek® has become known as the standard for limited use/disposable protective clothing. We believe our relationship with DuPont to be excellent. We maintain manufacturing facilities in Decatur, Alabama; Celaya, Mexico; AnQui City, China; Jiaozhou, China; New Delhi, India, Shillington, PA, and St. Joseph, Missouri, where our products are designed, manufactured and sold. We also have a relationship with a sewing subcontractor in Mexico, which we can utilize for unexpected production surges. Our China, Mexico, and India facilities allow us to take advantage of favorable labor and component costs, thereby increasing our profit margins on products manufactured in these facilities. Our China and Mexico facilities are designed for the manufacture of limited use/disposable protective clothing as well as our high-end chemical protective suits. We have significantly improved our profit margins in these product lines by shifting production to our international facilities and we continue to expand our international manufacturing capabilities to include our gloves and reusable woven protective apparel product lines. Industry Overview The industrial work clothing market includes our limited use/disposable protective or safety clothing, our high-end chemical protective suits, our fire fighting and heat protective apparel and our reusable woven garments. The industrial protective safety clothing market in the United States has evolved over the past 35 years as a result of governmental regulations and requirements and commercial product development. In 1970, Congress enacted the Occupational Safety and Health Act, or OSHA, which requires employers to supply protective clothing in certain work environments.Almost two million workers are subject to OSHA standards today. Certain states have also 5 Index enacted worker safety laws that supplement OSHA standards and requirements. The advent of OSHA coincided with DuPont’s development of Tyvek® which, for the first time, allowed for the economical production of lightweight, disposable protective clothing. The attraction of disposable garments grew in the late 1970s as a result of increases in labor and material costs of producing cloth garments and the promulgation of federal, state and local safety regulations. In 1990, additional standards proposed and developed by the National Fire Protection Association and the American Society for Testing and Materials were adopted by OSHA. These standards identify four levels of protection, A through D, and specify the equipment and clothing required to adequately protect the wearer at each level: · Level A requires total encapsulation in a vapor proof chemical suit with “self contained breathing apparatus”, or SCBA, and appropriate accessories. · Level B calls for SCBA or a positive pressure supplied respirator with escape SCBA, plus hooded chemical resistant clothing (coveralls), one or two piece chemical splash suit, or disposable chemical resistant coveralls. · Level C requires hooded chemical resistant clothing, such as coveralls, two piece chemical splash suit, or disposable chemical resistant coveralls. · Level D involves work and/or training situations that require minimal coverall protection. In response to the terrorist attacks that took place on September 11, 2001, the federal government has provided for additional protective equipment funding through programs that are part of the Homeland Security initiative. The Fire Act of 2002 created the federal Assistance to Firefighters Grant Program, or AFGP, to provide funds directly to local fire districts to help improve their readiness and capability to respond to terrorist attacks.Funds are allocated under AFGP to the following areas: fire operations/firefighter safety; fire prevention; emergency medical services; and firefighting vehicle acquisition. AFGP has provided more than $3.345 billion in funding through 2006, with approximately $750 million appropriated for 2003, $750 million in 2004, $650 million more in 2005 and $648 million in 2006 and $547 million for 2007. The Bio Terrorism Preparedness and Response Act of 2002, which we refer to as the Bio Terrorism Act, appropriated $3.643 billion for Bioterrorism Preparedness and $1.641 billion for grants to improve state, local and hospital preparedness for and response to Bioterrorism and other public health emergencies between 2002 and 2006.Hospital Preparedness is where we expect to see future garment sales.The 2006 appropriations bill provided $550 million for Hospital Preparedness.The $514.6 million of bioterrorism hospital preparedness monies appropriated in 2005 are expected to be disbursed in 2006 and 2007, and the funding for 2006 should be disbursed in 2007 and 2008. Since 2001, federal and state purchasing of industrial protective clothing and federal grants to fire departments have increased demand for industrial protective clothing to protect first responders against actual or threatened terrorist incidents. Specific events such as the anthrax letters incidents in 2001, the 2002 U.S. Winter Olympics, the SARS epidemic in 2003 and the ricin letter incidents in 2004 have also resulted in increased peak demand for our products. Industry Consolidation The industrial protective clothing industry is highly fragmented and consists of a large number of small, closely-held family businesses. DuPont, Lakeland and Kimberly Clark are the dominant disposable industrial protective apparel manufacturers. Since 1997, the markets for manufacturing and distribution have consolidated. A number of large distributors with access to capital have acquired smaller distributors. The acquisitions include Vallen Corporation’s acquisitions of Safety Centers, Inc., All Supplies, Inc., Shepco Manufacturing Co., and Century Safety (Canada) and Hagemeyer’s acquisition of Vallen Corporation; W.W. Grainger’s acquisitions of Allied Safety, Inc., Lab Safety Supply, Inc., Acklands Limited, Gempler’s safety supply division and Ben Meadows, Inc.; Air Gas’ acquisitions of Rutland Tool & Supply Co., Inc., IPCO Safety Supply, Inc., Lyon Safety, Inc., Safety Supply, Inc., Safety West, Inc. and Delta Safety Supply, Inc.; and Fisher Scientifics’ acquisitions of Safety Services of America, Cole-Parner, Retsch and Emergo. Thermo Electron recently merged with Fisher Scientific. As these safety distributors consolidate and grow, we believe they are looking to reduce the number of safety manufacturing vendors they deal with and support, while at the same time shifting the burden of end user selling to 6 Index the manufacturer. This creates a significant capital availability issue for small safety manufacturers as end user selling is more expensive, per sales dollar, than selling to safety distributors. As a result, the manufacturing sector in this industry is seeing follow-on consolidation. DuPont has acquired Marmac Manufacturing, Inc., Kappler, Inc., Cellucup, Melco, Mfg., and Regal Manufacturing since 1998, while in the related safety product industries Norcross Safety Products L.L.C. has acquired Morning Pride, Ranger-Servus, Salisbury, Northand Pro Warrington and Christian Dalloz has acquired Bacou, USA which itself acquired Uvex Safety, Inc., Survivair, Howard Leight, Perfect Fit, Biosystems, Fenzy, Titmus, Optrel, OxBridge and Delta Protection. We believe a larger industrial protective clothing manufacturer has competitive advantages over a smaller competitor including: · economies of scale when selling to end users, either through the use of a direct sales force or independent representation groups; · broader product offerings that facilitate cross-selling opportunities; · the ability to employ dedicated protective apparel training and selling teams; · the ability to offer volume and growth incentives to safety distributors; and · access to international sales. We believe we have a substantial opportunity to pursue acquisitions in the industrial protective clothing industry, particularly because many smaller manufacturers share customers with us. Business Strategy Key elements of our strategy include: · Dealing with Price Increases in Raw Materials.One major supplier, DuPont, increased the price of Tyvek® fabrics by 3.7% in January, 2005, by 4 to 6% in June 2005 and by 4.9% in November 2005.However, in June of 2005 DuPont also published new garment price increases of 4% to 6%, depending on style, and again increased garment prices in November 2005 by approximately 6%.These increases were mostly predicated upon increases in oil and natural gas which are prime components in the manufacturing of Tyvek®.We reacted to such increases by increasing our inventories of Tyvek® roll goods prior to such announced increases.Additionally, we have negotiated discounts or rebates with many suppliers of roll goods based upon volume purchases.Nonetheless, Tyvek® garment pricing to prime volume accounts was very competitive in all of fiscal 2007.In order to offset any negative effect of these prices increases we are continuing the operating cost reduction program already in effect and have initiated new measures. We will continue to meet competitive pricing conditions to maintain or increase market shares and such actions may reduce our margins in the future For example: 1. We continue to press our raw material and component suppliers for price reductions and better payment terms. 2. We are sourcing more raw materials and components from our China based operations as opposed to sourcing in Europe and North America. 3. We are re-engineering many products so as to reduce the amount of raw materials used and reduce the direct labor in such products. Subsequent to January 31, 2007, we have seen a strong competitive push in the marketplace for disposable protective clothing, with a large competitor offering an aggressive rebate program. We are meeting competitive offers by increasing our supply and logistic efficiencies. We expect to lose a modest amount of our volume in this area with only a moderate net effect on our ultimate margins. · Increase International Sales Opportunities.We also intend to increase our penetration of the International markets for our product lines.We have recently opened new sales offices in Beijing, China; Tokyo, Japan; and 7 Index Santiago, Chile: Our sales in our older United Kingdom operations grew by 46.6% in fiscal 2007 and 55.9% in 2006. We expect our newer operations in Chile, China, India and Japan to ramp up sales on a similar basis to our UK operations. · Introduction of New Products. We continue our history of product development and innovation by introducing new proprietary products across all our product lines. Our innovations have included Micromax® disposable protective clothing line, our Despro™ patented glove design, Microgard antimicrobial products for food service and our engineered composite glove products for high cut and abrasion, our Thermbar glove and sleeve products for heat protection, Grapolator™ sleeve lines for hand and arm cut protection and our Thermbar™ Mock Twist glove for hand and arm heat protection. We own 20 patents on fabrics and production machinery and have 11 additional patents in application. We will continue to dedicate resources to research and development. · Improve Marketing in Existing Markets.We believe significant growth opportunities are available to us through the better positioning, marketing and enhanced cross-selling of our reusable woven protective clothing, glove and arm guards and high-end chemical suit product lines, along with our limited use/disposable lines as a bundled offering.This allows our customers one stop shopping using combined freight shipments. · Decrease Manufacturing Expenses by Moving Production to International Facilities. We have additional opportunities to take advantage of our low cost production capabilities in Mexico and China. Beginning in 1995, we successfully moved the labor intensive sewing operation for our limited use/disposable protective clothing lines to these facilities. Beginning January 1, 2005, pursuant to the United States World Trade Organization Treaty with China, the reduction in quota requirements and tariffs imposed by the U.S. and Canada on textiles goods, such as our reusable woven garments, have made it more cost effective to move production for some of these product lines to our assembly facilities in China. We are two thirds through this process and expect to complete this process by the third quarter of fiscal 2008. As a result, we expect to see profit margin improvements for these product lines, which will allow us to compete more effectively as quota restrictions are removed and tariffs lowered. · Acquisitions. We believe that the protective clothing market is fragmented and presents the opportunity to acquire businesses that offer comparable products or specialty products that we do not offer. We intend to consider acquisitions that afford us economies of scale, enhanced opportunity for cross-selling, expanded product offerings and an increased market presence. We acquired a facility in New Delhi, India in November 2006 where we are producing Nitrile, Latex and Neoprene Gloves.We also acquired Mifflin Valley, Inc., a manufacturer of high visibility protective clothing in August 2005. · Increase Sales to the First Responder Market. Our high-end chemical protective suits meet all of the regulatory standards and requirements and are particularly well qualified to provide protection to first responders to chemical or biological attacks. For example, our products have been used for response to recent threats such as the 2001 anthrax letters, the 2003 SARS epidemic and the 2004 ricin letters. A portion of appropriations for the Fire Act of 2002 and the Bio Terrorism Act of 2002 are available for purchase of products for first responders that we manufacture, and we are aggressively targeting this Homeland Security market. · Emphasize Customer Service. We continue to offer a high level of customer service to distinguish our products and to create customer loyalty. We offer well-trained and experienced sales and support personnel, on-time delivery and accommodation of custom and rush orders. We also seek to advertise our brand names. Our Competitive Strengths Our competitive strengths include: · Industry Reputation. We devote significant resources to creating customer loyalty by accommodating custom and rush orders and focusing on on-time delivery. Additionally, our ISO 9001 certified facilities manufacture high-quality products. As a result of these factors, we believe that we have an excellent reputation in the industry. 8 Index · Long-standing Relationship with DuPont. We believe we are the largest independent customer for DuPont’s Tyvek® and TyChem® material for use in the industrial protective clothing market. Our trademark agreements with DuPont for Tyvek®, TyChem® and Kevlar® require strict quality standards as a prerequisite for using the DuPont trademarks and tradenames on the finished product. We believe this brand identification with DuPont significantly benefits the marketing of our product lines, as over the past 30 years Tyvek® has become known as the standard for limited use/disposable protective clothing. We believe our relationship with DuPont to be excellent. · International Manufacturing Capabilities. We have operated our own manufacturing facilities in Mexico since 1995 and in China since 1996. Our three facilities in China total over 160,000 sq. ft. of manufacturing, warehousing and administrative space while our facility in Mexico totals over 25,000 sq. ft. of manufacturing, warehousing and administrative space. Our facilities and capabilities in China and Mexico allow access to a less expensive labor pool than is available in the United States and permits us to purchase certain raw materials at a lower cost than they are available domestically. · India.In November 2006 we purchased three facilities comprising 58,945 square feetin New Delhi, India where we are producing nitrile, latex and neoprene gloves which are being sold in Europe and South America presently.We intend to enter the North American market in summer 2007 with a newly designed line of gloves. · International Sales Offices.We have sales offices around the world to service various major markets, Toronto, Canada for Canada, Newport, United Kingdom for the European Common Market, Beijing, China for China and Southeast Asia, Tokyo, Japan for Japan and Santiago, Chile and Jerez, Mexico for the South American market. · Comprehensive Inventory. We have a large product offering with numerous specifications, such as size, styles and pockets, and maintain a large inventory of each in order to satisfy customer orders in a timely manner. Many of our customers traditionally make purchases of industrial protective gear with expectations of immediate delivery. We believe our ability to provide timely service for these customers enhances our reputation in the industry and positions us strongly for repeat business, particularly in our limited use/disposable protective clothing lines. · Manufacturing Flexibility. By locating labor-intensive manufacturing processes such as sewing in Mexico and China, and by utilizing sewing sub-contractors, we have the ability to increase production without substantial additional capital expenditures. Our manufacturing systems allow us flexibility for unexpected production surges and alternative capacity in the event any of our independent contractors become unavailable. · Experienced Management Team. We have an experienced management team. Our executive officers other than the CFO average greater than 21 years of experience in the industrial protective clothing market. The knowledge, relationships and reputation of our management team helps us maintain and build our customer base. 9 Index Products The following table summarizes our principal product lines, the raw materials used to manufacture them, their applications and end markets: Product Line Raw Material Protection Against End Market Limited use/disposable protective clothing · Tyvek® and laminates of Polyethylene, Spunlaced Polyester, SMS, Polypropylene, and Company Micromax, Micromax NS, Pyrolon®, and other non-woven fabrics · Contaminants, irritants, metals, chemicals, fertilizers, pesticides, acids, asbestos, PCBs, lead, dioxin and many other hazardous chemicals · Viruses and bacteria (AIDS, streptococcus, SARS and hepatitis) · Chemical/petrochemical industries · Automotive and pharmaceutical industries · Public utilities · Government (terrorist response) · Janitorial · Medical Facilities High-end chemical protective suits · TyChemâQC · TyChem® SL · TyChem® TK · TyChem® F · TyChem® BR · Pyrolon CRFR · Other Lakeland patented co-polymer laminates · Chemical spills · Toxic chemicals used in manufacturing processes · Terrorist attacks, biological and chemical warfare (anthrax, ricin and sarin) · Hazardous material teams · Chemical and nuclear industries · Fire departments · Government (first responders) Fire fighting and heat protective apparel · Nomex® · Aluminized Nomex® · Aluminized Kevlar® · PBI Matrix · Millenia® · Basofil® · Advance ·Indura® Ultrasoft · Fire, burns and excessive heat · Municipal, corporate and volunteer fire departments · Wildland fire fighting · Hot equipment maintenance personnel and industrial fire departments · Oil well fires · Airport crash rescue Gloves and arm guards (1) · Kevlar® yarns · Kevlar® wrapped steel core yarns · Dyneema yarns · Spectra® yarns · Cuts, lacerations, heat and chemical irritants · Automotive, glass and metal fabrication industries · Chemical plants · Food Processing Reusable woven garments · Staticsorb carbon thread with polyester · Cotton polyester blends · Cotton · Polyester · Nomex®/FR Cottons · Protects manufactured products from human contamination or static electrical charge · Bacteria, viruses and blood borne pathogens · Protection from flash fires · Hospital and industrial facilities · Clean room environments · Emergency medical ambulance services · Chemical and refining (2) Industrial grade Nitrile, Latex, Neoprene, Buytl and other combinations thereof will be added to our product line in the Summer of 2007 resulting from the acquisition of an Indian glove facility.These industrial gloves are used to protect workers from hazardous chemicals and will complement our line of cut resistant Kevlar, Dyneema and Spectra string knit gloves. 10 Index Limited Use/Disposable Protective Clothing We manufacture a complete line of limited use/disposable protective garments, including coveralls, laboratory coats, shirts, pants, hoods, aprons, sleeves, arm guards, caps, and smocks. Limited use garments can also be coated or laminated to increase splash protection against harmful inorganic acids, bases and other liquid chemicals. Limited use garments are made from several non-woven fabrics, including Tyvek® and TyChem® QC (both DuPont fabrics) and our own trademarked fabrics such as Pyrolon® Plus 2, XT, CRFR, Micromax®, Micromax NS, Safegard “76”®, Zonegard®, RyTex® and TomTex®, which are made of spunlaced polyester, polypropylene and polyethylene materials, laminates, films and derivatives. We incorporate many seaming and taping techniques depending on the level of protection needed in the end use application. Typical users of these garments include chemical plants, petrochemical refineries and related installations, automotive manufacturers, pharmaceutical companies, construction companies, coal and oil power generation utilities and telephone utility companies. Numerous smaller industries use these garments for specific safety applications unique to their businesses.Additional applications include protection from viruses and bacteria, such as AIDS, streptococcus, SARS and hepatitis, at hospitals, clinics and emergency rescue sites and use in clean room environments to prevent human contamination in the manufacturing processes. Our limited use/disposable protective clothing products range in unit price from $.04 for shoe covers to approximately $14.00 for a TyChem® QC laminated hood and booted coverall. Our largest selling item, a standard white Tyvek® coverall, sells for approximately $2.50 to $3.75 per garment. By comparison, similar reusable cloth coveralls range in price from $30.00 to $60.00, exclusive of laundering, maintenance and shrinkage expenses. We cut, warehouse and sell our limited use/disposable garments primarily at our Decatur, Alabama and China facilities and warehouses in Las Vegas, NV and Shillington, PA. The fabric is cut into required patterns at our Decatur plant and shipped to our Mexico facility for assembly. Our assembly facilities in China or Mexico and independent contractors sew and package the finished garments and return them primarily to our Decatur, Alabama plant, normally within one to eight weeks, for immediate shipment to the customer. We presently utilize one independent domestic sewing contractor and one international contractor under agreements that are terminable at will by either party. In fiscal 2007, no independent sewing contractor accounted for more than 5% of our production of limited use/disposable garments. We believe that we can obtain adequate alternative production capacity should any of our independent contractors become unavailable. The capacity of our facilities, complemented by the availability of existing and other available independent sewing contractors, allow us to reduce by 5%, or alternately increase by 10%, our production capacity without incurring large on going costs typical of many manufacturing operations. This allows us to react quickly to changing unit demand for our products. High-End Chemical Protective Suits We manufacture heavy-duty chemical suits made from DuPont TyChem® QC, SL, TK, TyChem F and TyChem® BR fabrics. These suits are worn by individuals on hazardous material teams to provide protection from powerful, highly concentrated and hazardous or potentially lethal chemical and biological toxins, such as toxic wastes at Super Fund sites, toxic chemical spills or biological discharges, chemical or biological warfare weapons (such as anthrax, ricin, or saran and mustard gas), and chemicals and petro-chemicals present during the cleaning of refineries and nuclear facilities. Our line of chemical suits range in cost from $14 per coverall to $1192. The chemical suits can be used in conjunction with a fire protective shell that we manufacture to protect the user from both chemical and flash fire hazards. We have also introduced two garments approved by the National Fire Protection Agency (NFPA) for varying levels of protection that are manufactured from DuPont materials: · TyChem® TK – a co-polymer film laminated to a durable spun bonded substrate. This garment offers the broadest temperature range for limited use garments of -94°F to 194°F. TyChem® TK meets all OSHA Level A requirements. It is available in National Fire Protection Agency 1991-2000 certified versions when worn with an aluminized over cover. · TyChem® BR – meets all OSHA Level B and all National Fire Protection Agency 1994 fabric requirements and offers splash protection against a wide array of chemicals. 11 Index We manufacture chemical protective clothing at our facilities in Decatur, Alabama, Mexico and China. Using fabrics such as TyChem® SL, TyChem® TK, TyChem F, and TyChem® BR, we design, cut, glue and/or sew the materials to meet customer purchase orders. The federal government, through the Fire Act of 2002, appropriated approximately $750 million in 2003 to fire departments in the United States and its territories to fund the purchase of, among other things, personal protective equipment, including our fire fighting and heat protective apparel and high-end chemical protective suits. An additional $750 million was appropriated for 2004, $650 million for 2005, $648 million for 2006 and $547 million for 2007. The Bio Terrorism Preparedness and Response Act of 2002 included appropriations of $3.643 billion for Bioterrorism Preparedness and $1.641 billion for Bioterrorism Hospital Preparedness between 2002 and 2006.Hospital Preparedness is where we expect to see future garment sales. Fire Fighting and Heat Protective Apparel We manufacture an extensive line of products to protect individuals who work in high heat environments. Our heat protective aluminized fire suit product lines include the following: · Kiln entry suit–to protect kiln maintenance workers from extreme heat. · Proximity suits–to give protection in high heat areas where exposure to hot liquids, steam or hot vapors is possible. · Approach suits–to protect personnel engaged in maintenance, repair and operational tasks where temperatures do not exceed 200°F ambient, with a radiant heat exposure up to 2,000°F. We manufacture fire fighter protective apparel for domestic and foreign fire departments. We developed the popular 32 inch coat high back bib style (Batallion) bunker gear. Crash rescue continues to be a major market for us, as we were one of the first manufacturers to supply military and civilian markets with airport fire fighting protection. Our fire suits range in price from $750 for standard fire department turn out gear to $2,000 for a fire entry suit. Approximately 70% of our heat protective clothing is currently manufactured at our facility in St. Joseph, Missouri with the remainder being made in our China facilities. Our Fyrepel™ brand of fire fighting apparel continues to benefit from ongoing research and development investment, as we seek to address the ergonomic needs of stressful occupations.Additionally, we have introduced a new line of our OSX turnout gear manufactured in China in order to compliment our US line. Gloves and Arm Guards We manufacture and sell specially designed gloves and arm guards made from Kevlar®, a cut and heat resistant material produced by DuPont, Spectra®, a cut resistant fiber made by Honeywell, and Dyneema®, a fiber made by DSM Dyneema B.V. and our proprietary patented yarns. We are one of only seven companies licensed in North America to sell 100% Kevlar® gloves, which are high strength, lightweight, flexible and durable. Kevlar® gloves offer a better overall level of protection and lower worker injury rates, and are more cost effective, than traditional leather, canvas or coated work gloves. Kevlar® gloves, which can withstand temperatures of up to 400°F and are cut resistant enough to allow workers to safely handle sharp or jagged unfinished sheet metal, are used primarily in the automotive, glass and metal fabrication industries. Our higher end string knit gloves range in price from $37 to $240 for a dozen pair. We manufacture these string knit gloves primarily at our Alabama and Mexican facilities, and we are shifting lower cost yarn production to our China facilities. We completed our shift of glove production to Mexico last year and will continue shifting more to our Chinese facilities and our Indian glove facility in this fiscal year and next fiscal year.Foreign production will allow lower fabric and labor costs. We have received patents on manufacturing processes that provide hand protection to the areas of a glove where it wears out prematurely in various applications. For example, the areas of the thumb crotch, and index fingers are made heavier than the balance of the glove providing increased wear protection and longer glove life reducing overall glove costs.This proprietary manufacturing process allows us to produce our gloves more economically and provide a greater value to our end user. 12 Index Reusable Woven Garments We manufacture and market a line of reusable and washable woven garments that complement our fire fighting and heat protective apparel offerings and provide alternatives to our limited use/disposable protective clothing lines and give us access to the much larger woven industrial and health care-related markets. Cloth reusable garments are favored by customers for certain uses or applications because of familiarity with and acceptance of these fabrics and woven cloth’s heavier weight, durability and longevity. These products allow us to supply and satisfy a wider range of safety and customer needs. Our product lines include the following: · Electrostatic dissipative apparel – used primarily in the pharmaceutical and automotive industries. · Clean room apparel – used in semiconductor manufacturing and pharmaceutical manufacturing to protect against human contamination. · Flame resistant Nomex®/FR Cotton coveralls/pants/jackets – used in chemical and petroleum plants and for wild land firefighting. · Cotton and Polycotton coveralls, lab coats, pants, and shirts. · High Visibility vests, jackets, coats and pants used at highway construction sites, airports, and areas where moving vehicles are a danger to industrial workers. Our reusable woven garments range in price from $20 to $150 per garment.We manufacture and sell woven cloth garments at our facilities in China and St. Joseph, Missouri. We are continuing to relocate highly repetitive sewing processes for our high volume, standard product lines such as woven protective coveralls and high visibility vests and shirts to our facilities in China where lower fabric and labor costs allow increased profit margins. We expect the relocation process to be substantially complete by the fourth quarter of fiscal 2008. Quality Control Our Alabama, Missouri, Mexico and China manufacturing facilities are ISO 9001 certified. ISO standards are internationally recognized quality manufacturing standards established by the International Organization for Standardization based in Geneva, Switzerland. To obtain our ISO registration, our factories were independently audited to test our compliance with the applicable standards. In order to maintain registration, our factories receive regular announced inspections by an independent certification organization. We believe that the ISO 9001 certification makes us more competitive in the marketplace, as customers increasingly recognize the standard as an indication of product quality. Marketing and Sales We employ an in-house sales force of 17 people, 3 regional sales managers and utilize 42 independent sales representatives. These employees and representatives call on over 800 safety and mill supply distributors nationwide in order to promote and provide product information for and sell our products. Distributors buy our products for resale and typically maintain inventory at the local level in order to assure quick response times and the ability to service their customers properly. Our sales employees and independent representatives have consistent communication with end users and decision makers at the distribution level, thereby allowing us valuable feedback on market perception of our products, as well as information about new developments in our industry. During fiscal 2007, one single distributor accounted for 5% of our net sales. No other single distributor accounted for more than 5% of our net sales. We seek to maximize the efficiency of our established distribution network through direct promotion of our products at the end user level. We advertise primarily through trade publications and our promotional activities include sales catalogs, mailings to end users, a nationwide publicity program and our Internet web site. We exhibit at both regional and national trade shows such as the National Safety Congress and the American Industrial Hygienists Convention. Research and Development We continue to evaluate and engineer new or innovative products. In the past three years we have introduced the Micromax® line of disposable protective clothing; a newly configured line of fire retardant work coveralls and fire turn-out gear; a SARS protective medical gown for Chinese hospital personnel; the Despro®, Grapolator™ and Microgard® anti microbial cut protective glove and sleeve lines for food service; our patented Thermbar™ Mock 13 Index Twist that provides heat protection for temperatures up to 600°F; and our new Chemax 1, 2, and 3 lines for protection against intermediate chemical threats. We own 20 patents on various fabrics, patterns and production machinery. We plan to continue investing in research and development to improve protective apparel fabrics and the manufacturing equipment used to make apparel. Specifically, we plan to continue to develop new specially knit and coated gloves, woven gowns for industrial and medical uses, fire retardant cotton fabrics and protective non-woven fabrics. During fiscal 2005, 2006 and 2007, we spent approximately $89,000, $90,000, and $100,000 respectively, on research and development. Suppliers and Materials Our largest supplier is DuPont, from whom we purchase Tyvek® and Tychem® under North American trademark licensing agreements and Kevlar® under international trademark licensing agreements. Commencing in 1995, anticipating the expiration of certain patents on its proprietary materials, DuPont offered certain customers of these materials the opportunity to enter into two year trademark licensing agreements. Starting in 1995, we entered into such agreements and have renewed them continually since. In fiscal 2007, we purchased approximately 62.58% of the dollar value of our materials from DuPont, and Tyvek® constituted approximately 43.46% of our cost of goods sold and 61.93% of the dollar value of our raw material purchases.We believe our relationship with DuPont to be excellent and our Tyvek/Tychem® trade mark licenses with DuPont have been extended since 1995 until January 31, 2008. Prior to 1995 we bought Tyvek® from DuPont under informal branding agreements for 13 years. We do not have long-term, formal trademark use agreements with any other suppliers of non-woven fabric raw materials used by us in the production of our limited use/disposable protective clothing product lines. Materials such as polypropylene, polyethylene, polyvinyl chloride, spun laced polyester and their derivatives are available from thirty or more major mills. Flame retardant fabrics are also available from a number of both domestic and international mills. The accessories used in the production of our disposable garments, such as thread, boxes, snaps and elastics are obtained from unaffiliated suppliers. We have not experienced difficulty in obtaining our requirements for these commodity component items. We have not experienced difficulty in obtaining materials, including cotton, polyester and nylon, used in the production of reusable non-wovens and commodity gloves.We obtain Spectra® yarn used in our super cut-resistant Dextra Guard gloves from Honeywell, and since we believe Honeywell will not be able to meet our supply needs for this material in the future we reacted to these shortages by developing a new relationship with DSM Dyneema B.V. for similar Dyneema yarns We obtain Kevlar®, used in the production of our specialty safety gloves, from independent mills that purchase the fiber from DuPont. Materials used in our fire and heat protective suits include glass fabric, aluminized glass, Nomex®, aluminized Nomex®, Kevlar®, aluminized Kevlar®, polybenzimidazole, as well as combinations utilizing neoprene coatings. Traditional chemical protective suits are made of Viton, butyl rubber and polyvinyl chloride, all of which are available from multiple sources.Advanced chemical protective suits are made from TyChem® SL, TK and BR fabrics, which we obtain from DuPont, and our own patented fabrics. We have not experienced difficulty obtaining any of these materials. Material such as Nitrile Butadiene Rubber, Neoprene, and Latex used at our new India facilities are available from multiple sources. Internal Audit We have an internal audit group consisting of a team of 2 people who have direct access to the audit committee of our board of directors.The team’s primary function is to insure our internal control system is functioning properly.Additionally, the team is used from time to time to perform operational audits to determine areas of business improvements.Working in close cooperation with the audit committee, senior management and the external auditors, the internal audit function supports management to ensure that we are in compliance with all aspects of the Sarbanes-Oxley Act. Competition Our business is highly competitive due to large competitors who have monopolistic positions in the fabrics that are standards in the industry in disposable and high end chemical suits. Thus, barriers to entry in disposable Tyvek® and Tychem® garments are high. We believe that the barriers to entry in the reusable garments and gloves outside of Kevlar are relatively low. We face competition in some of our other product markets from large established companies that have greater financial, research and development, sales and technical resources. Where larger competitors, such as DuPont and Kimberly Clark, offer products that are directly competitive with our products, particularly as part of an established line of products, there can be no assurance that we can successfully compete for 14 Index sales and customers. Larger competitors outside of our Disposable and Chemical Suit Lines also may be able to benefit from economies of scale and technological innovation and may introduce new products that compete with our products. Seasonality Our operations have historically been seasonal, with higher sales generally occurring in February, March, April and May when scheduled maintenance on nuclear, coal, oil and gas fired utilities, chemical, petrochemical and smelting facilities, and other heavy industrial manufacturing plants occurs, primarily due to moderate spring temperatures and low energy demands. Sales decline during the warmer summer and vacation months and generally increase from Labor Day through February with slight declines during holidays. As a result of this seasonality in our sales, we have historically experienced a corresponding seasonality in our working capital, specifically inventories, with peak inventories occurring between September and March coinciding with lead times required to accommodate the spring maintenance schedules. We believe that by sustaining higher levels of inventory, we gain a competitive advantage in the marketplace. Certain of our large customers seek sole sourcing to avoid sourcing their requirements from multiple vendors whose prices, delivery times and quality standards differ. In recent years, due to increased demand by first responders for our chemical suits and fire gear, our historical seasonal pattern has shifted. Governmental disbursements are dependent upon budgetary processes and grant administration processes that do not follow our traditional seasonal sales patterns. Due to the size and timing of these governmental orders, our net sales, results of operations, working capital requirements and cash flows can vary between different reporting periods. As a result, we expect to experience increased variability in net sales, net income, working capital requirements and cash flows on a quarterly basis. Patents and Trademarks We own 20 patents and have 11 patents in the application and approval process with the U.S. Patent and Trademark Office.We own 14 Trademarks and have 13 Trademarks in the application and approval process.Additionally, a Patent Corporation Treaty application was filed for our Unilayer Glove Fabrics which involves technology using a robotic knitter that allows us to knit a glove using stronger or weaker yarns in different parts of the glove, as necessary, depending on the expected wear. Intellectual property rights that apply to our various products include patents, trade secrets, trademarks and to a lesser extent copyrights. We maintain an active program to protect our technology by ensuring respect for our intellectual property rights. Employees As of March 31, 2007, we had approximately 1,667 full time employees, 1,412, or 84.7%, of whom were employed in our international facilities and 255, or 15.3%, of whom were employed in our domestic facilities. An aggregate of 593 of our employees, are members of unions. We are not currently a party to any collective bargaining agreements. We believe our employee relations to be excellent.We presently have no contracts with these unions. Environmental Matters We are subject to various foreign, federal, state and local environmental protection, chemical control, and health and safety laws and regulations, and we incur costs to comply with those laws. We own and lease real property, and certain environmental laws hold current or previous owners or operators of businesses and real property responsible for contamination on or originating from property, even if they did not know of or were not responsible for the contamination. The presence of hazardous substances on any of our properties or the failure to meet environmental regulatory requirements could affect our ability to use or to sell the property or to use the property as collateral for borrowing, and could result in substantial remediation or compliance costs. If hazardous substances are released from or located on any of our properties, we could incur substantial costs and damages. Although we have not in the past had any material costs or damages associated with environmental claims or compliance and we do not currently anticipate any such costs or damages, we cannot assure you that we will not incur material costs or damages in the future, as a result of the discovery of new facts or conditions, acquisition of new properties, the release of hazardous substances, a change in interpretation of existing environmental laws or the adoption of new environmental laws. Available Information We make available free of charge through our Internet website, www.lakeland.com, our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed in accordance with Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission. Our filings are also available to the public over the internet at the SEC’s website at http://www.sec.gov.In addition, we provide paper 15 Index copies of our SEC filings free of charge upon request.Please contact the Corporate Secretary of the company at 631-981-9700 or by mail at our corporate address Lakeland Industries, Inc. 701-7 Koehler Avenue, Ronkonkoma, NY 11779. Item 1A. Risk Factors RISK FACTORS You should carefully consider the following risks before investing in our common stock.These are not the only risks that we may face.If any of the events referred to below actually occurs, our business, financial condition, liquidity and results of operations could suffer.In that case, the trading price of our common stock could decline and you may lose all or part of your investment.You should also refer to the other information in this Form 10-K and Annual Report and in the documents we incorporate by reference into this Form 10-K and Annual Report, including our consolidated financial statements and the related notes. Risk Related to Our Business We rely on a limited number of suppliers and manufacturers for specific fabrics, including Tyvek® and Tychem®, and we may not be able to obtain substitute suppliers and manufacturers on terms that are as favorable, or at all, if our supplies are interrupted. Our business is dependent to a significant degree upon close relationships with vendors and our ability to purchase raw materials at competitive prices.The loss of key vendor support, particularly support by DuPont for its Tyvek® products, could have a material adverse effect on our business, financial condition, results of operations and cash flows.We do not have long-term supply contracts with DuPont or any of our other fabric suppliers.In addition, DuPont also uses Tyvek® and Tychem ® in some of its own products which compete directly with our products.As a result, there can be no assurance that we will be able to acquire Tyvek®, Tychem® and other raw materials and components at competitive prices or on competitive terms in the future.For example, certain materials that are high profile and in high demand may be allocated by vendors to their customers based upon the vendors’ internal criteria, which are beyond our control. In fiscal 2007, we purchased approximately 62.6% of the dollar value of our raw materials from DuPont, and Tyvek® constituted approximately 43.5% of our cost of goods sold.For periods in 1985 and 1987, DuPont placed all purchasers of Tyvek® on “allocation.”“Allocation” is a circumstance in which demand outstrips supply and fabrics are sold based upon the amount a buyer purchased the prior year.This allocation limited our ability to meet demand for our products during those years.There can be no assurance that an adequate supply of Tyvek® or Tychem® will be available in the future.Any shortage could adversely affect our ability to manufacture our products, and thus reduce our net sales. Other than DuPont’s Tyvek® and TyChem® fabrics, we generally use standard fabrics and components in our products.We rely on non-affiliated suppliers and manufacturers for the supply of these fabrics and components that are incorporated in our products.If such suppliers or manufacturers experience financial, operational, manufacturing capacity or quality assurance difficulties, or if there is a disruption in our relationships, we will be required to locate alternative sources of supply.We cannot assure you that we will be able to locate such alternative sources.In addition, we do not have any long-term contracts with any of our suppliers for any of these components.Our inability to obtain sufficient quantities of these components, if and as required in the future, may result in: · Interruptions and delays in manufacturing and resulting cancellations of orders for our products; · Increases in fabrics or component prices that we may not be able to pass on to our customers; and · Our holding more inventory that normal because we cannot finish assembling our products until we have all of the components We are subject to risk as a result of our international manufacturing operations. Because most of our products are manufactured at our facilities located in China and Mexico, our operations are subject to risk inherent in doing business internationally.Such risks include the adverse effects on operations from war, international terrorism, civil disturbances, political instability, governmental activities and deprivation of contract and property rights.In particular, since 1978, the Chinese government has been reforming its economic and political systems, and we expect this to continue.Although we believe that these reforms have had a positive effect on the economic development of China and have improved our ability to successfully operate our facilities in China, 16 Index we cannot assure you that these reforms will continue or that the Chinese government will not take actions that impair our operations or assets in China.In addition, periods of international unrest may impede our ability to manufacture goods in other countries and could have a material adverse effect on our business and results of operations. Our results of operations could be negatively affected by potential fluctuations in foreign currency exchange rates. Most of our assembly arrangements with our foreign-based subsidiaries or third party suppliers require payment to be made in U.S. dollars.These payments aggregated $13.4 million in fiscal 2007.Any decrease in the value of the U.S. dollar in relation to foreign currencies could increase the cost of the services provided to us upon contract expirations or supply renegotiations.There can be no assurance that we will be able to increase product prices to offset any such cost increases and any failure to do so could have a material adverse effect on our business, financial condition and results of operations. We are also exposed to foreign currency exchange rate risks as a result of our sales in foreign countries.Our net sales to customers in Canada and EEC were $12.4 million, in fiscal 2007.Our sales in Canada are denominated in Canadian dollars.If the value of the U.S. dollar increases relative to the Canadian dollar and we are unable to raise our prices proportionally, then our profit margins could decrease because of the exchange rate change.Although our labor, some fabric and component costs in China are denominated in the Chinese Yuan, this currency has historically been largely pegged to the U.S. dollar, which has minimized our foreign currency exchange rate risk in China.Recently, however the Chinese Yuan has been allowed to float against to the U.S. dollar, and therefore, we will be exposed to additional foreign currency exchange rate risk.This risk will also increase as we continue to increase our sales in other foreign countries.See “Management’s Discussion and Analysis of Financial condition and Results of Operations – Quantitative and Qualitative Disclosures About Market Risk – Foreign Currency Risk.” Rapid technological change could negatively affect sales of our products and our performance. The rapid development of fabric technology continually affects our apparel applications and may directly impact the performance of our products.For example, microporous film-based products have eroded the market share of Tyvek® in certain low end applications.We cannot assure you that we will successfully maintain or improve the effectiveness of our existing products, nor can we assure you that we will successfully identify new opportunities or continue to have the needed financial resources to develop new fabric or apparel manufacturing techniques in a timely or cost-effective manner.In addition, products manufactured by others may render our products obsolete or non-competitive.If any of these events occur, our business, prospects, financial condition and operating results will be materially and adversely affected. Acquisitions or future expansion could be unsuccessful. Mifflin Valley, Inc., a Pennsylvania company, acquired on August 1, 2005, and a portion of the assets of RFB Latex, an Indian company, which we acquired in November 2006 currently market high visibility clothing and chemically resistant gloves respectively.These two new lines may accelerate our growth in the personal protective equipment market.These acquisitions involve various risks, including: difficulties in integrating these companies’ operations, technologies, and products, the risk of diverting management’s attention from normal daily operations of the business; potential difficulties in completing projects associated with in-process research and development; risks of entering markets in which we have limited experience and where competitors in such markets have stronger market positions; initial dependence on unfamiliar supply chains; and insufficient revenues to offset increased expenses associated with these acquisitions. In the future, we may seek to acquire additional selected safety products lines or safety-related businesses which will complement our existing products.Our ability to acquire these businesses is dependent upon many factors, including our management’s relationship with the owners of these businesses, many of which are small and closely held by individual stockholders.In addition, we will be competing for acquisition and expansion opportunities with other companies, many of which have greater name recognition, marketing support and financial resources than us, which may result in fewer acquisition opportunities for us as well as higher acquisition prices.There can be no 17 Index assurance that we will be able to identify, pursue or acquire any targeted business and, if acquired, there can be no assurance that we will be able to profitably manage additional businesses or successfully integrate acquired business into our company without substantial costs, delays and other operational or financial problems. If we proceed with any significant acquisition for cash, we may use a substantial portion of our available cash in order to consummate any such acquisition.We may also seek to finance any such acquisition through debt or equity financings, and there can be no assurance that such financings will be available on acceptable terms or at all.If consideration for an acquisition consists of equity securities, our stockholders could be diluted.If we borrow funds in order to finance an acquisition, we may not be able to obtain such funds on terms that are favorable to us.In addition, such indebtedness may limit our ability to operate our business as we currently intend because of restrictions placed on us under the terms of the indebtedness and because we may be required to dedicate a substantial portion of our cash flow to payments on the debt instead of to our operations, which may place us at a competitive disadvantage. Acquisitions involve a number of special risks in addition to those mentioned above, including the diversion of management’s attention to the assimilation of the operations and personnel of the acquired companies, the potential loss of key employees of acquired companies, potential exposure to unknown liabilities, adverse effects on our reported operating results, and the amortization or write down of acquired intangible assets.We cannot assure you that any acquisition by us will or will not occur, that if an acquisition does occur that it will not materially and adversely affect our results of operations or that any such acquisition will be successful in enhancing our business. If we are unable to manage our growth, our business could be adversely affected. Our operations and business have expanded substantially in recent years, with a large increase in employees and business areas in a short period of time.To manage our growth properly, we have been and will be required to expend significant management and financial resources.There can be no assurance that our systems, procedures and controls will be adequate to support our operations as they expand.There can also be no assurance that our management will be able to manage our growth and operate a larger organization efficiently or profitably.To the extent that we are unable to mange growth efficiently and effectively or are unable to attract and retain additional qualified management personnel, our business, financial condition and results of operations could be materially and adversely affected. We must recruit and retain skilled employees, including our senior management, to succeed in our business. Our performance is substantially dependent on the continued services and performance of our senior management and certain other key personnel, including Christopher J. Ryan, our chief executive officer, president, general counsel and secretary, and Gary Pokrassa, our chief financial officer, who has 37 years of financial and accounting experience, and James McCormick our Controller and treasurer, Greg Willis, our Executive Vice President, and Harvey Pride, Jr., our Senior vice president in charge of manufacturing, due to their long experience in our industry.Our executive officers, other than CFO, have an average tenure with us of 19 years and an average of 22 years of experience in our industry.The loss of services of any of our executive officers or other key employees could have a material adverse effect on our business, financial condition and results of operations.In addition, any future expansion of our business will depend on our ability to identify, attract, hire, train, retain and motivate other highly skilled managerial, marketing, customer service and manufacturing personnel and our inability to do so could have a material adverse effect on our business, financial condition and results of operations. Because we do not have long-term commitments from many of our customers, we must estimate customer demand and errors in our estimates could negatively impact our inventory levels and net sales. Our sales are generally made on the basis of individual purchase orders, which may later be modified or canceled by the customer, rather than long-term commitments.We have historically been required to place firm orders for fabrics and components with our suppliers, prior to receiving an order for our products, based on our forecasts of customer demands.Our sales process requires us to make multiple demand forecast assumptions, each of which may introduce error into our estimates, causing excess inventory to accrue or a lack of manufacturing capacity when needed.If we overestimate customer demand, we may allocate resources to manufacturing products 18 Index that we may not be able to sell when we expect or at all.As a result, we would have excess inventory, which would negatively impact our financial results.Conversely, if we underestimate customer demand or if insufficient manufacturing capacity is available, we would lose sales opportunities, lose market share and damage our customer relationships.On occasion, we have been unable to adequately respond to delivery dates required by our customers because of the lead time needed for us to obtain required materials or to send fabrics to our assembly facilities in China and Mexico. We face competition from other companies, two of which have substantially greater resources than we do. Two of our competitors, DuPont and Kimberly Clark, have substantially greater financial, marketing and sales resources than we do.In addition, we believe that the barriers to entry in the reusable garments and gloves markets are relatively low.We cannot assure you that our present competitors or competitors that choose to enter the marketplace in the future will not exert significant competitive pressures.Such competition could have a material adverse effect on our net sales and results of operations.For further discussion of the competition we face in our business, see “Business – Competition.” Some of our sales are to foreign buyers, which exposes us to additional risks. We derived approximately 12.3% of our net sales from customers located in foreign countries in fiscal 2007.We intend to increase the amount of foreign sales we make in the future.The additional risks of foreign sales include: · Potential adverse fluctuations in foreign currency exchange rates; · Higher credit risks; · Restrictive trade policies of foreign governments; · Currency nullification and weak banking institutions; · Changing economic conditions in local markets; · Political and economic instability in foreign markets; and · Changes in leadership of foreign governments. Some or all of these risks may negatively impact our results of operations and financial condition. Covenants in our credit facilities may restrict our financial and operating flexibility. We currently have one credit facility; · A five year, $25 million revolving credit facility which commenced July 2005, of which we had $3.8 million of borrowings outstanding as of January 31, 2007 and Our current credit facility requires, and any future credit facilities may also require, that we comply with specified financial covenants relating to interest coverage, debt coverage, minimum consolidated net worth, and earnings before interest, taxes, depreciation and amortization.Our ability to satisfy these financial covenants can be affected by events beyond our control, and we cannot assure you that we will meet the requirements of these covenants.These restrictive covenants could affect our financial and operational flexibility or impede our ability to operate or expand our business.Default under our credit facilities would allow the lenders to declare all amounts outstanding to be immediately due and payable.Our lenders have a security interest in substantially all of our assets to secure the debt under our current credit facilities, and it is likely that our future lenders will have security interests in our assets.If our lenders declare amounts outstanding under any credit facility to be due, the lenders could proceed against our assets.Any event of default, therefore, could have a material adverse effect on our business. We may need additional funds, and if we are unable to obtain these funds, we may not be able to expand or operate our business as planned. Our operations require significant amounts of cash, and we may be required to seek additional capital, whether from sales of equity or by borrowing money, to fund acquisitions, for the future growth and development of our business or to fund our operations and inventory, particularly in the event of a market downturn.Although we have the ability until July 31, 2010 to borrow additional sums under our $25 million revolving credit facility, this facility contains a borrowing base provision and financial covenants that may limit the amount we can borrow thereunder or 19 Index from other sources.We may not be able to replace or renew this credit facility upon its expiration on terms that are as favorable to us or at all.In addition, a number of factors could affect our ability to access debt or equity financing, including; · Our financial condition, strength and credit rating; · The financial markets’ confidence in our management team and financial reporting; · General economic conditions and the conditions in the homeland security sector; and · Capital markets conditions. Even if available, additional financing could be costly or have adverse consequences.If additional funds are raised through the incurrence of debt, we will incur increased debt servicing costs and may become subject to additional restrictive financial and other covenants.We can give no assurance as to the terms or availability of additional capital.If we are not successful in obtaining sufficient capital, it could reduce our net sales and net income and adversely impact our financial position, and we may not be able to expand or operate our business as planned. A reduction in government funding for preparations for terrorist incidents that could adversely affect our net sales. As a general matter, a significant portion of our sales growth to our distributors is dependent upon resale by those distributors to customers that are funded in large part by federal, state and local government funding.Specifically, approximately 60% of our high-end chemical suit sales is dependent on government funding.Congress passed the 2001 Assistance to Firefighters Grant Program and the Bioterrorism Preparedness and Response Act of 2002.Both of these Acts provide for funding to fire and police departments and medical and emergency personnel to respond to terrorist incidents.Appropriations for these Acts by the federal government could be reduced or eliminated altogether.Any such reduction or elimination of federal funding, or any reductions in state or local funding, could cause sales of our products purchased by fire and police departments and medical and emergency personnel to decline. We may be subject to product liability claims, and insurance coverage could be inadequate or unavailable to cover these claims. We manufacture products used for protection from hazardous or potentially lethal substances, such as chemical and biological toxins, fire, viruses and bacteria.The products that we manufacture are typically used in applications and situations that involve high levels of risk of personal injury.Failure to use our products for their intended purposes, failure to use our products properly or the malfunction of our products could result in serious bodily injury to or death of the user.In such cases, we may be subject to product liability claims arising from the design, manufacture or sale of our products.If these claims are decided against us and we are found to be liable, we may be required to pay substantial damages and our insurance costs may increase significantly as a result.We cannot assure you that our insurance coverage would be sufficient to cover the payment of any potential claim. In addition, we cannot assure you that this or any other insurance coverage will continue to be available or, if available, that we will be able to obtain it at a reasonable cost.Any material uninsured loss could have a material adverse effect on our financial condition, results of operations and cash flows. Environmental laws and regulations may subject us to significant liabilities. Our U.S. operations, including our manufacturing facilities, are subject to federal, state and local environmental laws and regulations relating to the discharge, storage, treatment, handling, disposal and remediation of certain materials, substances and wastes. Any violation of any of those laws and regulations could cause us to incur substantial liability to the Environmental Protection Agency, the state environmental agencies in any affected state or to any individuals affect by any such violation.Any such liability could have a material adverse effect on our financial condition and results of operations. The market price of our common stock may fluctuate widely. 20 Index The market price of our common stock could be subject to significant fluctuations in response to quarter-to-quarter variation in our operating results, announcements of new products or services by us or our competitors, and other events or factors.For example, a shortfall in net sales or net income, or an increase in losses, from levels expected by securities analysts, could have an immediate and significant adverse effect on the market price and volume fluctuations that have particularly affected the market prices of many micro and small capitalization companies and that have often been unrelated or disproportionate to the operating performance of these companies.These fluctuations, as well as general economic and market conditions, may adversely affect the market price for our common stock. Our results of operations may vary widely from quarter to quarter. Our quarterly results of operations have varied and are expected to continue to vary in the future.These fluctuations may be caused by many factors, including: · Our expansion of international operations; · Competitive pricing pressures; · Seasonal buying patterns resulting from the cyclical nature of the business of some of our customers; · The size and timing of individual sales; · Changes in the mix of products and services sold; · The timing of introductions and enhancements of products by us or our competitors; · Market acceptance of new products; · Technological changes in fabrics or production equipment used to make our products; · Changes in the mix of domestic and international sales; · Personnel changes; and · General industry and economic conditions. These variations could negatively impact our stock price. Compliance with the Sarbanes-Oxley Act of 2002 and rules and regulations relating to corporate governance and public disclosure may result in additional expenses and negatively impact our results of operations. The Sarbanes-Oxley Act of 2002 and rules and regulations promulgated by the Securities and Exchange Commission and the Nasdaq Stock Market have greatly increased the scope, complexity and cost of corporate governance, reporting and disclosure practices for public companies, including our company.Keeping abreast of, and in compliance with, these laws, rules and regulations have required an increased amount of resources and management attention.In the future, this may result in increased general and administrative expenses and a diversion of management time and attention from sales-generating and other operating activities to compliance activities, which would negatively impact our results of operations. In addition, the corporate governance, reporting and disclosure laws, rules and regulations could also make it more difficult for us to attract and retain qualified executive officers and members of our board of directors.In particular, the Nasdaq Stock Market rules require a majority of our directors to be “independent” as determined by our board of directors in compliance with the Nasdaq rules.It therefore has become more difficult and significantly more expensive to attract such independent directors to our Board. Our directors and executive officers have the ability to exert significant influence on our company and on matters subject to a vote of our stockholders. As of April 12, 2007, our directors and executive officers beneficially owned approximately 19.40% of the outstanding shares of our common stock.As a result of their ownership of common stock and their positions in our Company, our directors and executive officers are able to exert significant influence on our Company and on matters submitted to a vote by our stockholders.In particular, as of April 12, 2007, Raymond J. Smith, our chairman of the board, and Christopher J. Ryan, our chief executive officer, president, general counsel and secretary and a director, 21 Index beneficially owned approximately 9.55% and 6.63% of our common stock, respectively.The ownership interests of our directors and executive officers, including Messrs. Smith and Ryan, could have the effect of delaying or preventing a change of control of our Company that may be favored by our stockholders generally. Provisions in our restated certificate of incorporation and by-laws and Delaware law could make a merger, tender offer or proxy contest difficult. Our restated certificate of incorporation contains “super majority” voting and classified board provisions, authorized preferred stock that could be utilized to implement various “poison pill” defenses and a stockholder authorized, but as yet unused, Employee Stock Ownership Plan, all of which may have the effect of discouraging a takeover of Lakeland which is not approved by our board of directors.Further, we are subject to the anti-takeover provisions of Section 203 of the Delaware General Corporation Law, which prohibit us from engaging in a “business combination” with an “interested stockholder” for a period of three years after the date of the transaction in which the person became an interested stockholder, unless the business combination is approved in the prescribed manner.For a description of these provisions, see “Description of Capital Stock – Anti-Takeover Provisions.” ITEM 1B: UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES We believe that our owned and leased facilities are suitable for the operations we conduct in each of them. Each manufacturing facility is well maintained and capable of supporting higher levels of production. The table below sets forth certain information about our principal facilities. Address Estimated Square Feet Annual Rent Lease Expiration Principal Activity Weifang Lakeland Safety Products Co., Ltd. Xiao Shi Village AnQui City, Shandong Province PRC 262100 65,000 Owned(1) N/A Manufacturing Administration Engineering Qing Dao Lakeland Protective Products Co., Ltd Yinghai Industrial Park Jiaozhou, Shandong Province PRC 266318 90,415 Owned(1) N/A Manufacturing Administration Warehousing Meiyang Protective Products Co., Ltd. Xiao Shi Village AnQui City, Shandong Province PRC 262100 9,360 $3,727 12/31/11 Manufacturing Lakeland Industries, Inc. Woven Products Division 2401 SW Parkway St. Joseph, MO 64503 44,000 $96,000 7/31/12 Manufacturing Administration Warehousing 22 Index Address Estimated Square Feet Annual Rent Lease Expiration Principal Activity Lakeland de Mexico S.A. de C.V. (Luis Gómez Guzmán –former employee) Poniente, Mza 8, Lote 11 Ciudad Industrial, S/No. Celaya, Guanajuato 38010 Mexico 23,885 $112,800 7/31/07 Manufacturing Administration Warehousing Lakeland Mexico Carretera a Santa Rita Calle Tomas Urbina #1 Jerez de Garcia, Salinas, Zacatecas Mexico 40,000 $120,000 3/31/10 Manufacturing Administration Warehousing Lakeland Protective Wear , Inc. 5109-B7 Harvestor Road Burlington, ON L7L5Y9 Canada 12,000 Approximately $86,000 (varies with exchange rates) 11/30/07 Sales Administration Warehousing Lakeland Protective Real Estate Building under construction to replace rental facility of Lakeland Protective Wear, Inc. Owned N/A Lakeland Industries, Inc. Headquarters 701-7 Koehler Avenue Ronkonkoma, NY 11779 6,250 Owned N/A Administration Studio Sales Lakeland Industries, Inc. 202 Pride Lane Decatur, AL 35603 91,788 Owned N/A Manufacturing Administration Engineering Warehousing Lakeland Industries, Inc. 3428 Valley Ave. (201½ Pride Lane) Decatur, AL 35603 49,500 Owned N/A Warehousing Administration Lakeland Industries, Inc. (Harvey Pride, Jr. – officer- related party) 201 Pride Lane, SW Decatur, AL 35603 2,400 $18,000 3/31/09 Sales Administration Lakeland Industries Europe Ltd. Wallingfen Park 236 Main Road Newport, East Yorkshire HU15 2RH U United Kingdom 4,940 Approximately $48,600 (varies with exchange rates) 1/31/08 Warehouse Sales Lakeland Industries, Inc. Route 227 & 73 Blandon, PA 19510 12,000 $36,000(Leased from D. Gallen an employee) Month to Month Warehouse 23 Index Address Estimated Square Feet Annual Rent Lease Expiration Principal Activity Lakeland Industries, Inc. 31 South Sterley Street Shillington, PA 19607 18,520 $57,504 (Leased from M. Gallen an employee) 7/31/10 Manufacturing Warehouse, Sales Administration Lakeland India Private Ltd Plots 81, 50 and 24 Noida Special Economic Zone New Delhi, India 58,945 Owned (2) N/A Manufacturing Warehouse Lakeland Industries Inc., Agencia En Chile Los Algarrobos nº 2228 Comuna de Santiago Código Postal 8361401 Santiago, Chile 904 $12,000 03/01/2008 Warehouse Sales (1) We own the buildings in which we conduct our manufacturing operations and lease the land underlying the buildings from the Chinese government.We have 41 years and 46 years remaining under the leases with respect to the AnQui City and Jiaozhou facilities, respectively. (2) Theannualtotal lease for plots 24, 81 and 50 amounts toapproximately $10,000on a lease expiring October 9, 2011. Our facilities in Decatur, Alabama; Celaya, Mexico; AnQui, China; Jiaozhou, China; St. Joseph, Missouri,Shillington, Pennsylvania and New Delhi, India contain equipment used for the design, development and manufacture and sale of our products.Our operations in Burlington, Canada; Newport, United Kingdom; and Santiago, Chile are primarily sales and warehousing operations receiving goods for resale from our manufacturing facilities around the world. We had $3.15 million, $3.68 million and $3.85 million of gross long-lived fixed assets, located in China and $0.80 million, $0.85 million and $0.86 million of long-lived assets located in Mexico as of January 31, 2005, 2006 and 2007. ITEM 3. LEGAL PROCEEDINGS From time to time, we are a party to litigation arising in the ordinary course of our business. We are not currently a party to any litigation that we believe could reasonably be expected to have a material adverse effect on our results of operations, financial condition or cash flows. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5.MARKET FOR THE REGISTRANT’S COMMON STOCK AND RELATED STOCKHOLDERS MATTERS Our common stock is currently traded on the NASDAQ Global Market under the symbol “LAKE”. The following table sets forth for the periods indicated the high and low sales prices for our common stock as reported by the Nasdaq National Market. The stock prices in the table below have been adjusted for periods prior to July 31, 2003 to reflect our 10% stock dividends to stockholders of record on July 31, 2002, July 31, 2003, April 30, 2005 and August 1, 2006. 24 Index Price Range of Common Stock High Low Fiscal 2008 First Quarter (through April09, 2007) $ 14.99 $ 13.25 Fiscal 2007 First Quarter $ 18.64 $ 16.79 Second Quarter 17.22 12.54 Third Quarter 13.78 11.93 Fourth Quarter 15.25 13.11 Fiscal 2006 First Quarter $ 17.49 $ 11.18 Second Quarter 14.82 11.79 Third Quarter 16.99 13.96 Fourth Quarter 18.70 16.65 Holders Holders of our Common Stock are entitled to one (1) vote for each share held on all matters submitted to a vote of the stockholders.No cumulative voting with respect to the election of directors is permitted by our Articles of Incorporation.The Common Stock is not entitled to preemptive rights and is not subject to conversion or redemption.Upon our liquidation, dissolution or winding –up, the assets legally available for distribution to stockholders are distributable ratably among the holders of the Common Stock after payment of liquidation preferences, if any, on any outstanding stock that may be issued in the future having prior rights on such distributions and payment of other claims of creditors.Each share of Common Stock outstanding as of the date of this Annual Report is validly issued, fully paid and non-assessable. On April10, 2007 the last reported sale price of our common stock on the Nasdaq National Market was $14.94 per share. As of April 10, 2007, there were approximately 73 record holders of shares of our common stock. Dividend Policy In the past, we have declared dividends in stock to our stockholders. We paid a 10% dividend in additional shares of our common stock to holders of record on July 31, 2002, on July 31, 2003, on April 30, 2005 and on August 1, 2006.We may pay stock dividends in future years at the discretion of our board of directors. We have never paid any cash dividends on our common stock and we currently intend to retain any future earnings for use in our business. The payment and rate of future cash or stock dividends, if any, or stock repurchase programs are subject to the discretion of our board of directors and will depend upon our earnings, financial condition, capital or contractual restrictions under our credit facilities and other factors. Equity Compensation Plans The following table sets forth certain information regarding Lakeland’s equity compensation plans as of January 31, 2007. 25 Index Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (1) Weighted-average exercise price per share of outstanding options, warrants and rights (1) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)(1)) Equity Compensation plans approved by security holders (a) $ (b) (c) (2) Restricted stock grants-employees 31,680 $0 100,320 Restricted stock grants-directors 12,320 $0 31,680 Matching award program 4,983 $0 28,017 Bonus in stock program-employees 0 $0 33,000 Retainer in stock program-directors 0 $0 11,000 Total Restricted Stock Plans 48,983 $0 204,017 (1) At minimum levels (2) Includes 28,017 shares of common stock available for future issuance under our employee stock purchase plan.Also includes up to 132,000 shares available for future issuance under the 2006 Restricted Stock Plan in the form of awards of restricted stock or restricted stock units. 26 Index ITEM 6.SELECTED CONSOLIDATED FINANCIAL DATA The following selected consolidated financial data as of and for our fiscal years2003, 2004, 2005, 2006 and 2007 have been derived from our audited consolidated financial statements, which have been audited by PricewaterhouseCoopersLLP as of and for the fiscal years ended January 31, 2003 and 2004 and by Holtz Rubenstein Reminick LLP for 2005, 2006 and 2007. You should read the information set forth below in conjunction with our “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes included in this Form 10-K. Year Ended January 31, 2003 2004 2005 2006 2007 (in thousands, except share and per share data) Income Statement Data: Net sales $ 77,826 $ 89,717 $ 95,320 $ 98,740 $ 100,171 Costs of goods sold 62,867 71,741 74,924 74,818 75,895 Gross profit 14,959 17,976 20,396 23,922 (1) 24,276 Operating expenses: Selling and shipping 6,338 7,342 7,871 8,301 9,473 General and administrative 4,262 4,596 4,871 6,119 8,081 Impairment of goodwill — 249 — Total operating expenses 10,600 12,187 12,742 14,420 (2) 17,554 (2) Operating profit 4,359 5,789 7,654 9,502 6,722 Other income (expense): Interest expense (643 ) (535 ) (207 ) (167 ) (356 ) Interest income 20 19 18 49 20 Gain on Pension Plan Liquidation 353 Other income 40 24 98 384 191 Total other expense (583 ) (492 ) (91 ) 266 208 Income before minority interest 3,776 5,297 7,563 9,768 6,930 Minority interest in net income of variable interest entities — — 494 — Income before income taxes 3,776 5,297 7,069 9,768 6,930 Income tax expenses 1,172 1,659 2,053 3,439 1,826 Net Income $ 2,604 $ 3,638 $ 5,016 $ 6,329 $ 5,104 Net income per common share (Basic)(1) $ 0.66 $ .92 $ 1.02 $ 1.15 $ .0.92 Net income per common share (Diluted)(1) $ 0.65 $ .92 $ 1.02 $ 1.15 $ .0.92 Weighted average common shares outstanding(1) Basic 3,945,951 3,954,947 4,918,856 5,518,751 5,520,881 Diluted 3,955,537 3,963,356 4,924,638 5,524,076 5,527,618 Balance Sheet Data (at period end): Current assets $ 38,859 $ 43,285 $ 55,128 $ 63,719 $ 62,114 Total assets 42,823 47,304 60,313 72,464 74,198 Current liabilities 20,934 21,509 4,152 3,839 4,326 Long-term liabilities 529 768 1,695 7,829 3,813 Stockholders’ equity 21,359 25,027 54,467 60,796 66,059 27 Index (1) Adjusted for periods prior to August 1, 2006 to reflect our 10% stock dividends to stockholders of record as of July 31, 2002, July 31, 2003, April 30, 2005 and August 1, 2006. Earnings per share have been restated in accordance with Statement of Financial Accounting Standards No. 128, “Earnings Per Share.” (2) Operating expenses increased in FY07 mainly due to: o $0.34 million of Mifflin Valley operating expenses included for the full twelve months ended January 2007in excess of the seven months through January included in the year ended January 2006. o $0.36 million of labor costs resulting from personnel reassigned to SGA departments and vacation accruals which had been assigned to COGS departments in the prior fiscal year. o $0.83 million of SGA costs from new entities in India, Chile and Japan. o $0.70 million net increases in sales salaries and commissions, mainly in Disposables, Wovens and Canada and related payroll taxes. Several senior level sales personnel were added to support lagging sales in Disposables, support new woven product introductions and coordinate international sales efforts. o $0.26 million of net increases in insurance and employee benefits mainly resulting from a more negative experience in our self insured medical plan. o $0.36 million increase in administrative payroll reflecting additional staff in the UK and Canada, an international accountant in NY, a new employment contract for the CEO, and related payroll taxes. Repurchase of Securities We did not repurchase any of our Common Stock or other securities during our fiscal year ending January 31, 2007. ITEM 7.MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read the following summary together with the more detailed business information and consolidated financial statements and related notes that appear elsewhere in this Form 10-K and Annual Report and in the documents that we incorporate by reference into this Form 10-K. This document may contain certain “forward-looking” information within the meaning of the Private Securities Litigation Reform Act of 1995. This information involves risks and uncertainties. Our actual results may differ materially from the results discussed in the forward-looking statements. Overview We manufacture and sell a comprehensive line of safety garments and accessories for the industrial protective clothing market. Our products are sold by our in-house sales force and independent sales representatives to a network of over 800 safety and mill supply distributors. These distributors in turn supply end user industrial customers such as chemical/petrochemical, automobile, steel, glass, construction, smelting, janitorial, pharmaceutical and high technology electronics manufacturers, as well as hospitals and laboratories. In addition, we supply federal, state and local governmental agencies and departments such as fire and police departments, airport crash rescue units, the Department of Defense, the Department of Homeland Security and the Centers for Disease Control. Our net sales attributable to customers outside the United States were $9.0 million, $10.3 million and $12.4 million, in fiscal 2005, fiscal 2006 and fiscal 2007, respectively. Our sales of limited use/disposable protective clothing grew approximately 2.4% in the year ended January 31, 2007 compared to the year ended January 31, 2006. Subsequent to January 31, 2007, we have seen a strong competitive push in the marketplace for disposable protective clothing, with a large competitor offering an aggressive rebate program. We are meeting competitive offers with the help of support from a large supplier. We expect to lose a modest amount of our volume in this area with only a moderate net effect on our ultimate margins. Our cost of goods sold will be further impacted by an approximately two month’s supply of material purchased earlier in FY 07 with no rebates. We estimate this material will be charged to our cost of goods sold under strict FIFO accounting at the end of Q1 and the beginning of Q2, after which we expect to have a smooth flow of material costs. We expect that distributors will continue to stock inventory at historical levels as economic conditions in the United States continue to remain slightly positive. In addition, our net sales are driven in part by government funding and health-related events. Our net sales attributable to chemical suits decreased 10.9% in the year ended January 31, 2007 compared to the year ended January 31, 2006. These sales decreases were due primarily to a lull in government 28 Index spending utilizing Fire Act monies and delays by state and local governmental purchasers in spending their Bio-Terrorism monies.These governmental sales are driven primarily by grants from the federal government under the Fire Act of 2002 and the Bio Terrorism Preparedness and Response Act of 2002 as part of the Homeland Security initiatives. During fiscal 2004, as a result of the SARS virus outbreak in various cities in 2003, we sold approximately $1.1 million of SARS-related garments in China, Toronto, Hong Kong and Taiwan. The Centers for Disease Control has recommended protective garments be used to protect healthcare workers in the fight against the spread of the SARS virus and the Avian Flu. In the event of future outbreaks of SARS or other similar contagious viruses, such as Avian Flu in 2005, we have positioned ourselves with increased production capacity. We have operated manufacturing facilities in Mexico since 1995 and in China since 1996. Beginning in 1995, we moved the labor intensive sewing operation for our limited use/disposable protective clothing lines to these facilities. Our facilities and capabilities in China and Mexico allow access to a less expensive labor pool than is available in the United States and permit us to purchase certain raw materials at a lower cost than they are available domestically. As we have increasingly moved production of our products to our facilities in Mexico and China, we have seen improvements in the profit margins for these products. We are close to completion of moving the production of our reusable woven garments and gloves to these facilities and expect to complete this process by the fourth quarter of fiscal 2008. As a result, we expect to see profit margin improvements for these product lines as well. The Company has decided to restructure its manufacturing operations in Mexico, by closing its current facilities in Celaya and opening new facilities in Jerez. The Company estimates the costs to close, move and start up will aggregate approximately $500,000 pretax.
